Motion to enlarge the record on this appeal is granted. Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered March 23, 1988, convicting defendant on a plea of guilty to criminal sale of a controlled substance in the second degree and sentencing him to an indeterminate term of seven years to life imprisonment, unanimously modified, as a matter of discretion in the interest of justice, to reduce defendant’s sentence to an indeterminate term of five years to life, and as so modified, affirmed.
The enlarged record here indicates that defendant has achieved outstanding academic success (at Ulster County Community College, defendant has established himself as a class leader, earning 42 credits toward a Bachelor of Arts degree, with a 3.91 grade point average), has generated several writings and art works that are favorably regarded by a professional appraiser, and in addition to being a model prisoner, has shown significant progress in his rehabilitation from alcohol and substance abuse. Similar factors, albeit demonstrated over a far longer period of time, prompted the Second Department to grant comparable relief in People v Hiemel (49 AD2d 769), and in view of defendant’s extraordinary achievements which have already, according to prison officials, served as a model for other inmates, we likewise accelerate the time when the parole board will have the opportunity to further evaluate this defendant. Concur — Carro, J. P., Wallach, Kupferman and Smith, JJ.